Citation Nr: 0505538	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  95-37 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

This matter has been before the Board on six prior occasions.  
It was initially denied by the Board in February 1997.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 1998 
Order, the Court vacated the February 1997 decision of the 
Board and remanded the matter for readjudication consistent 
with the Joint Motion for Remand and to Stay Further 
Proceedings.  The matter again came before the Board in 
December 1998, at which time another remand was ordered.  In 
November 2000, the matter was denied by the Board and, once 
again, the veteran appealed this decision to the Court.  In a 
July 2001 Order, the Court vacated the November 2000 decision 
of the Board and remanded the matter for additional 
development.  When the matter was before the Board for the 
fourth time, in March 2002, the Board requested additional 
development and this case was sent to the Board's Evidence 
Development Unit.  Thereafter, this matter was before the 
Board on two subsequent occasions, in June 2003 and March 
2004, and it was remanded to the RO on both occasions for 
additional development.  The case has now been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
complaints of pain, tenderness, giving way and swelling 
during cold weather as well as clinical evidence of antalgic 
gait and laxity.  

2.  X-ray evidence demonstrates minimal degenerative changes 
involving the tibiofemoral joint, left knee.


CONCLUSIONS OF LAW

1.  A schedular evaluation in excess of 10 percent for 
chondromalacia of the left knee is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2004).

2.  The criteria for a separate 10 percent evaluation (but no 
higher) for arthritis with limitation of motion associated 
with the veteran's service-connected left knee disorder have 
been met.  38 U.S.C.A. §§ 5107(b), 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.40; 4.45; 4.59; 4.71a, Diagnostic Code 
5010 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 1994 rating decision preceded the enactment of the 
VCAA.  Thereafter, the RO furnished VCAA notices to the 
veteran regarding this issue in June 2002, August 2002, 
September 2002, July 2003, and April 2004.  Because the VCAA 
notice in this case was not provided to the appellant prior 
to the RO decision from which he appeals, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 1994 and subsequent rating decisions, 
the September 1994 Statement of the Case and subsequent 
Supplemental Statements of the Case, February 1997 Board 
decision and subsequent Board decisions and remands, as well 
as the June 2002 and subsequent letters from the RO, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate his claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the July 2003 
and April 2004 letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  VA also informed 
the veteran to send copies of any relevant evidence he had in 
his possession and that he could also get any relevant 
records himself and send them to VA.  Thus, the Board finds 
that VA's duty to notify has been fulfilled and any defect in 
the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA and private medical records identified by the 
appellant as well as his "Chapter 31" folder in connection 
with his claim for vocational rehabilitation.  The appellant 
has been afforded multiple VA orthopedic examinations during 
the appeal period.  These examination reports address range 
of motion, including functional loss on use or during flare-
ups due to such factors as weakened movement, excess 
fatigability, incoordination, or pain on motion.  In 
addition, the veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  The appellant has not 
indicated that any additional pertinent evidence exists and 
there is no indication in the claims file to suggest that any 
such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
the claim under consideration and that adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

Factual Background

By a September 1989 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
chondromalacia, left knee with laxity, and evaluated this 
disorder as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, for traumatic arthritis, and 5257, for 
other impairment of the knee.  Review of the claims file 
reflects that the veteran continued to seek treatment for his 
left knee complaints.  This treatment is reflected by VA 
examination reports and treatment records, which show that 
the veteran underwent diagnostic left knee arthroscopy in 
November 1990.  The veteran's continued treatment is also 
reflected by private treatment records from the University of 
Kansas Medical Center, dating from May 1971.  However, the RO 
has confirmed and continued the 10 percent schedular rating 
to the present.  The current appeal arises from a February 
1994 rating decision in which the RO denied the veteran's 
most recent request for an increased rating, dated in May 
1993.

The medical evidence relevant to the present appeal includes 
VA outpatient treatment notes.  These records show that, in 
February 1993, examination of the veteran's left knee 
revealed lateral laxity and "quads atrophy," left greater 
than right.  It is further noted that the veteran wore a 
brace and used a cane for ambulation.  A May 1993 treatment 
report from the Mental Health clinic notes the veteran's 
complaints of chronic pain and limited mobility.  

Treatment records from the University of Kansas Medical 
Center include an October 1992 examination report, in 
connection with treatment for low back pain, which notes that 
the veteran ambulated with a cane, had an antalgic gait 
favoring the left, and had flexion to the mid tibia with 
increased pain upon extension.

Upon VA joints examination in June 1993, the veteran 
complained of left knee pain, locking, giving way, popping, 
swelling, and difficulty with stairs and walking.  It is 
noted that the veteran had been fitted with a left knee 
brace.  Physical examination revealed a well-healed scar over 
the medial joint line of the left knee.  He had mild crepitus 
in the patellofemoral joint, his gait was normal, and he had 
good alignment when standing.  No atrophy of the muscles 
around the knee was found and the veteran had no instability 
with varus and valgus stress testing.  X-ray results were 
within normal limits.  The diagnosis was mild degenerative 
joint disease of the left knee, status post medial 
meniscectomy 11 years previously.

During his January 1996 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he was issued 
a brace for his left knee in 1991 because this knee was 
giving out and he was leaning over, favoring his left knee.  
The veteran further testified that his left knee impairment 
is productive of pain and daily swelling.  He stated that his 
knee is productive of locking and a grinding, snapping, and 
crunching sound.  He also reported that he has been 
prescribed pain and anti-inflammatory medication.  

A March 1999 report of VA joints examination reflects that 
the examiner conducted a review of the veteran's medical 
records, setting forth the history of his left knee injury 
and subsequent treatment.  At the time of examination, the 
veteran complained of constant left knee pain which was 
aggravated by prolonged standing or walking in excess of two 
blocks.  He localized the pain to the retro patellar region.  
He also complained of a limp and of occasional swelling and 
buckling of the knee.

On physical examination, the veteran was noted to be wearing 
a rigid hinged brace on the left knee.  He walked with an 
antalgic gait favoring the left knee.  He was able to walk on 
tiptoes and heels, but complained of increased pain in the 
left knee area while doing so.  He could squat and duck walk 
but also complained of pain with these movements.  
Examination of the left knee revealed some tenderness over 
the medial joint line and no effusion.  There was a well-
healed, nontender medial parapatellar scar.  Range of motion 
testing revealed extension to zero degrees and flexion to 140 
degrees.  There was slight laxity to a valgus stress test in 
both complete extension and slight flexion.  Both Lachman's 
test and anterior drawer sign were negative.  Patellofemoral 
palpation did not produce complaints of increased pain nor 
was there audible or palpable crepitus.  The examiner noted 
that VA X-rays taken in January 1999 were negative.  The 
diagnosis was chondromalacia of the left patellofemoral 
joint, service connected.

Additionally, the examiner noted that there was no 
radiographic evidence of arthritis of the left knee and, 
based on the veteran's medical history, concluded that the 
veteran's knee problems are the result of chondromalacia of 
the left patella and not due to arthritis.  The examiner 
further concluded that the veteran's overall knee condition 
had not significantly changed since his last examination.

The January 1999 VA X-ray study, referred to by this 
examiner, showed no fracture, dislocation, destructive 
osseous pathology, or joint effusion.  The final impression 
was of a negative examination.

An addendum to this examination report notes that the veteran 
made no complaints of weakness, stiffness, swelling, heat, 
redness, or locking.  The examiner noted that the veteran 
complained that his knee buckled and would give way.  He 
further noted that the veteran wore a brace full time and 
took Motrin for pain relief.  The veteran's pain was 
described as constant and aggravated by excessive standing 
and walking.  The examiner stated that the veteran 
experienced "minimal functional impairment due to knee."

VA outpatient treatment records reflect that, in November 
2001, the veteran complained that his left knee gave out and 
was productive of pain, which increased in severity with cold 
weather.  Upon examination, the veteran had an antalgic gait, 
left leg, and there was marked medial posterior and 
midlateral joint line pain, positive medial McMurrays pain, 
mild MCL (medial collateral ligament) laxity, and recurvatum 
of the knees.  X-ray examination in November 2001 and 
magnetic resonance imaging (MRI) study in September 2002 
revealed minimal degenerative joint disease of the left knee.

An August 2003 report of VA joints examination reflects that 
the veteran complained of left knee pain, giving way, 
locking, and popping.  Upon physical examination, the veteran 
walked with a limp and had pain at -10 degrees of active 
extension and 110 degrees of flexion.  The impression was 
traumatic arthritis.  X-ray examination of the left knee 
revealed a small osteophyte at the anterior superior aspect 
of the patella.  

The veteran was afforded another VA joints examination in 
August 2004.  The examination report reflects that the 
veteran complained of constant left knee pain as well as 
occasional giving out and swelling.  Physical examination 
revealed that the veteran walked with a limp which was 
accentuated when he walked on tiptoes and heels.  He was able 
to squat and duck walk but complained of pain over the 
anteromedial aspect of the left knee.  The veteran had 140 
degrees of flexion and zero degrees of extension of the left 
knee.  There was no functional loss due to pain, weakness, 
fatigue, and incoordination.  The impression was 
chondromalacia of the left knee.  In addition, the examiner 
noted that there was no evidence of a tear in the semilunar 
cartilage or impairment of the tibia and fibula.  

The veteran's claims files include several folders pertaining 
to his Chapter 31/Vocational Rehabilitation benefits claim.  
A review of these records reveals that they do not contain 
significant evidence relating to the veteran's left knee 
disorder.  To the extent that they address the veteran's left 
knee disorder, they are essentially duplicative of evidence 
already of record.

Analysis

The veteran seeks an increased evaluation for his service-
connected left knee chondromalacia.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration is to be given to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Further, separate disabilities arising 
from a single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25; Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, the evaluation of the same disability under 
various diagnoses is to be avoided (rule against pyramiding).  
38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).

Service connection is currently in effect for a left knee 
disorder which has been assigned a 10 percent disability 
evaluation under Diagnostic Code 5257.  

38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability. 

Also for consideration are the criteria for limitation of 
motion of the knee which is addressed in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

With respect to entitlement to an increased rating under 
Diagnostic Code 5257, the criteria for an evaluation in 
excess of 10 percent have not been met.  There has been no 
objective medical finding of instability or subluxation which 
can be characterized as moderate at the time of the veteran's 
VA examinations or during the course of VA or private 
treatment.  The Board is sympathetic to the veteran's beliefs 
that an increased evaluation is warranted; however, under 
this code, the objective medical evidence does not show that 
moderate recurrent subluxation or lateral instability has 
been demonstrated.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of the current 10 percent under Diagnostic Code 5257.

Nevertheless, the Board notes that radiographic studies of 
the veteran's left knee have demonstrated minimal 
degenerative changes involving the tibiofemoral joint and he 
has been diagnosed with traumatic arthritis of the left knee.  
In addition, there is objective medical evidence of loss of 
motion due to pain.  Most recently, this evidence includes 
the August 2003 report of VA examination which showed that 
the veteran's left knee motion was limited to -10 degrees of 
active extension and 110 degrees of flexion due to pain.  

In this regard, it is noted that VA General Counsel, in July 
1997, issued an opinion which held that a claimant who had 
arthritis shown by X-ray and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.  Thereafter, citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), the General Counsel 
found that that even if the claimant technically has full 
range of motion, but the motion is inhibited by pain, a 
compensable rating for arthritis shown by X-ray under 
Diagnostic Code 5003 and § 4.59 would be available.  See 
VAOPGCPREC 9-98.

38 C.F.R. § 4.71a, Diagnostic Code 5010, applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Where the limitation of motion of the specific joint or 
joints involved is noncompensable under the applicable codes, 
a rating of 10 percent is warranted where arthritis is shown 
by X-ray and where limitation of motion is objectively 
confirmed by evidence of swelling, muscle spasm, or painful 
motion.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Upon consideration of the foregoing, the Board finds that 
there is objective medical evidence of left knee traumatic 
arthritis and limitation of motion due to pain, thus, a 
separate 10 percent evaluation is warranted under Diagnostic 
Code 5010.  

For an evaluation in excess of 10 percent under Diagnostic 
Code 5260, flexion must be limited to 30 degrees.  Similarly, 
Diagnostic Code 5261 provides for a 20 percent rating where 
extension is limited to 15 degrees.  However, the medical 
evidence of record does not demonstrate that the veteran's 
left knee motion is limited to such degree, even with 
consideration of pain.  Although the record does show some 
additional functional loss due to pain, there is no 
persuasive showing that such additional functional loss 
limits flexion to 30 degrees or extension to 15 degrees so as 
to warrant the next higher rating of 20 percent under 
Diagnostic Codes 5260 and 5261.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

In the instant case, there is X-ray evidence of arthritis as 
well as evidence of noncompensable limitation of motion and 
complaints of pain.  Thus, the Board finds that a 10  percent 
evaluation is warranted under Diagnostic Code 5010.  However, 
the evidence does not show limitation of extension or flexion 
which would warrant a higher evaluation based on limitation 
of motion under Diagnostic Codes 5260 or 5261.  

In summary, based on the aforementioned evidence, and with 
the resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the veteran is not entitled to an 
evaluation in excess of 10 percent for his left knee 
chondromalacia; however, he is entitled to a separate 10 
percent rating for traumatic arthritis of the left knee.



ORDER

An evaluation in excess of 10 percent for left knee 
chondromalacia is denied.

A separate 10 percent disability evaluation for left knee 
arthritis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


